Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to applicant’s amendment/remarks received on 4/21/2022. Claims 1-20 are currently pending in the application. Claims 1, 3, and 12 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	As per claims 1 and 12, the amended limitation "… a configurable arbitrary threshold setting that does not coincide with an actual measurement of the fuel level or the fuel tank" is unclear. It appears that at some point in time the notification threshold set by the user may coincide with an actual measured value of the fuel level or the fuel tank. The limitation remains unclear in view of the specification (e.g. para. [0047] of the specification as filed). Thus claims 1 and 12 are held to be indefinite. Claims 2-11 and 13-20 are rejected because of their dependency on previously rejected claims 1 and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingalsbe et al. (U.S Publication No. 2006/0036515; hereinafter “Ingalsbe”) in view of Kates (U.S Publication No. 2008/0278315).

As per claim 1, Ingalsbe discloses a fuel level monitoring system (fig. 1: system 10), comprising: 
a wireless tank sensor unit (e.g. figs. 1, 5: transmitter 11 comprising a level sensor 27) operable for transmitting fuel level data obtained via a coupling with a fuel level gauge assembly (fig. 3: gauge 22) installed on the fuel tank (fig. 1: propane tank 14) (see e.g. figs. 3, 5, 6; para. [0047]-[0048]), the wireless tank sensor unit (11) including a radio frequency (RF) transmitter and antenna pairing and a power supply (e.g. figs. 5, 6; para. [0045]: the transmitter 11 comprises an RF transmitter module 29 which is connected the microcontroller 26, the power supply circuit 25, and to an antenna 30);
a wireless receiver unit (e.g. figs. 1, 4: base unit 12) positionable in a location remote from the wireless tank sensor unit (11) and in RF range thereof (fig. 1; para. [0041] & [0076]-[0077]), the wireless receiver unit (12) including an RF receiver and antenna pairing, a liquid crystal display (LCD), and a processor coupled to a storage medium (e.g. figs. 7a and b; para. [0078]-[0089]: the base unit 12 comprises an internal RF receiver module and external antenna 39, an information display 41, and a microcontroller 37 coupled to a non-volatile memory 37) having encoded thereon executable instructions that, when executed by the processor, cause the processor to: 
receive, via the RF receiver and antenna pairing, fuel level data transmitted by the wireless tank sensor unit via the RF transmitter and antenna pairing (e.g. see para. [0042], [0044] & [0087]-[0089]), 
cause the LCD (fig. 4; para. [0089]-[0090]: display 41 may be an LCD, VFD or other type display) to display the received fuel level data as a percentage of fuel remaining (e.g. para. [0132] & [0137]-[0139]: the base unit 12 display 41 shows tank 14 level percentage);
process the received fuel level data by comparing the received fuel level data against at least one stored user-defined notification threshold and, responsive to the received fuel level data exceeding the at least one stored user-defined notification threshold (e.g. para. [0072] & [0132]), causing the LCD to display a notification indicating action to be taken corresponding to a refill event (e.g. para. [0090] & [0098]: “The base unit 12 may use display 41 to convey tank 14 level information, tank 14 activity, and other tank 14 information to the propane customer”; the tank 14 level information(e.g. critically low) provided by the base unit 12 may facilitate an action to be taken by the customer, e.g. to refill the tank; also see para. [0113]: “Pop up alert messages are generated when a specific data threshold is exceeded warning the operator of a specific event. These messages include but are not limited to Tank 14 Level Low, Tank 14 Level Critical, Tank 14 Transmitter Battery 31 Low, Tank 14 Decompression, and Tank 14 Fill”), wherein the at least one stored user-defined notification threshold comprises a configurable arbitrary threshold setting (e.g. para. [0072] & [0132]: tank 14 low and critical thresholds are entered on the host 13 computer for each tank 14) that does not coincide with an actual measurement of the fuel level or the fuel tank (e.g. para. [0046], [0132] & [0186]: the tank 14 low and critical threshold levels set by the user does not coincide with an actual measurement of the fuel level or the fuel tank that is reflected on the gauge itself); and
determine, The displayed tank level or signal strength will be updated every 15 seconds while the transmitter 11 is in INITIALIZATION Mode”).
Ingalsbe does not explicitly disclose the wireless receiver unit confirms receipt thereof by sending an acknowledgment back to the wireless tank sensor unit, and determines, after each transmission of the fuel level data, a received signal strength.
However, in the same field of a wireless sensor unit system, Kates discloses: a wireless receiver unit confirms receipt thereof by sending an acknowledgment back to a wireless sensor unit (e.g. para. [0033] & [0060]: the sensor continues to transmit data until it receives an acknowledgement from the base unit that the message has been received), and determines, after each transmission of the data, a received signal strength (e.g. para. [0015], [0041] & [0044]: the sensor units 102-106 and/or the repeater units 110-111 report signal strength measurements to the base unit 112/computer 113. The computer 113 evaluates the signal strength measurements to ascertain the health and robustness of the sensor system and uses the signal strength information to re-route wireless communications traffic in the sensor system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Ingalsbe the known technique of confirming receipt of the data by sending an acknowledgment back to the wireless tank sensor unit, and determining, after each transmission of the data, a received signal strength, as taught by Kates, as this would have allowed providing the capability for robust handshaking-type communication between the wireless receiver/base unit and the sensor unit (Kates, para. [0060]) and to ascertain the health and robustness of the sensor system (Kates, para. [0044]).

As per claim 2, claim 1 is incorporated and Ingalsbe discloses: wherein the wireless tank sensor unit is further operable to transmit battery level data related to the power supply (e.g. para. [0048], [0050], [0060] & [0098]: the transmitter 11 periodically wakes up, measures the tank 14 level, temperature and battery voltage, sends a normal data packet to the base unit 12 and returns to sleep), and wherein the processor is further configured to receive, via the RF receiver and antenna pairing, battery level data transmitted by the wireless tank sensor unit and cause the LCD to display battery level data as a percentage of battery life remaining (e.g. para. [0089]-[0090], [0097]-[0098] & [0113]: the base unit 12 conveys tank 14 level information, tank 14 activity, and other tank 14 information (e.g. tank 14 transmitter low battery 31) to the propane customer via use of the display 41).

As per claim 3, claim 1 is incorporated and Ingalsbe discloses: wherein the at least one user-defined stored notification threshold is a configurable refill level change setting expressed as a fuel level volume percentage change per a predetermined time period (e.g. para. [0068] & [0072]: “if the transmitter 11 measures a decrease in tank 14 level of at least 10% in one hour, it will consider it a decompression event and will transmit the event to the base unit 12”), and wherein a monitored fuel level volume percentage change exceeding the configured refill level change setting causes the processor to display the notification (e.g. para. [0072], [0090] & [0132]).

As per claim 4, claim 1 is incorporated and Ingalsbe discloses: wherein a time between a fuel level data transmission and a next fuel level data transmission by the wireless tank sensor unit is a configurable setting (e.g. para. [0048], [0050], [0069] & [0113]).
As per claim 5, claim 1 is incorporated and Ingalsbe discloses: the fuel level monitoring system further comprising a mobile application installable on a portable electronic device (e.g. fig. 15: hand held monitor 60), wherein the wireless receiver unit is configured to communicate to the mobile application, via a wireless internet connection, the fuel level data as the percentage of fuel remaining and the notification indicating the action to be taken corresponding to the refill event (para. [0116] & [0126]: “the tank management system 10 may optionally include a hand held monitor 60 for receiving, viewing and storing data from the tank transmitter 11”).

As per claim 6, claim 1 is incorporated and Ingalsbe discloses: wherein at least one stored user-defined notification threshold corresponds to a percentage of fuel remaining (e.g. see para. [0072] & [0132]).

As per claim 7, claim 1 is incorporated and Ingalsbe discloses: wherein the wireless tank sensor unit (figs. 1, 3: transmitter 11) comprises: an enclosure (fig. 3: housing 23) containing the RF transmitter and the power supply and to which the antenna is externally attachable; a wire for coupling with the fuel level gauge assembly; and a power switch (see e.g. figs. 1, 3, 5, 6; para. [0044]-[0046]: “the mounting system 19 preferably comprises a housing 23 which securely contains electronic components of the transmitter 11 and mounts to the tank 14 via magnets”).

As per claim 8, claim 1 is incorporated and Ingalsbe discloses: wherein the wireless receiver unit (fig. 1: base unit 12) comprises: a wall-mountable enclosure containing the RF receiver and antenna pairing and supporting the LCD; and a power supply cable connectable to a power supply (e.g. see figs. 1, 4; para. [0076]-[0086] & [0089]: the base unit 12 may be mounted on a vertical surface such as a wall or cabinet).

As per claim 9, claim 1 is incorporated and Ingalsbe in view of Kates discloses: wherein the processor is further configured to cause the LCD to display the determined received signal strength (Ingalsbe, e.g. para. [0188] & [0191]; Kates, e.g. para. [0015] & [0024]).

As per claim 11, claim 1 is incorporated and Ingalsbe discloses: wherein the wireless tank sensor unit is operable to transmit the fuel level data according to a configurable time interval (e.g. para. [0048], [0050], [0069] & [0113]).

As per claim 12, Ingalsbe discloses a fuel level monitoring system (fig. 1: system 10), comprising: 
a wireless tank sensor unit (e.g. figs. 1, 5: transmitter 11 comprising a level sensor 27) attachable to an exterior fuel tank (figs. 1, 3; para. [0046]: “the mounting system 19 preferably comprises a housing 23 which securely contains electronic components of the transmitter 11 and mounts to the tank 14 via magnets”) and operable for transmitting fuel level data (e.g. para. [0048]), the wireless tank sensor unit including an enclosure (see fig. 3: housing 23) containing a radio frequency (RF) transmitter and a power supply, an external antenna, and a wire lead for coupling to a fuel gauge assembly (fig. 3: gauge 22) installed on the exterior fuel tank (see e.g. figs. 3, 5, 6; para. [0044]-[0046]: the transmitter 11 comprises an RF transmitter module 29 which is connected the microcontroller 26, the power supply circuit 25, and to an antenna 30);
a wireless receiver unit (e.g. figs. 1, 4: base unit 12) positionable in a location remote from the wireless tank sensor unit (11) and in RF range thereof (fig. 1; para. [0041] & [0076]-[0077]), the wireless receiver unit (12) including a wall-mountable enclosure (e.g. figs. 1, 4; para. [0076]-[0077] & [0089]: the base unit 12 may be mounted on a vertical surface such as a wall or cabinet) containing an RF receiver, an antenna, a liquid crystal display (LCD), and a processor coupled to a storage medium (e.g. figs. 7a and b; para. [0078]-[0089]: the base unit 12 comprises an internal RF receiver module and external antenna 39, an information display 41, and a microcontroller 37 coupled to a non-volatile memory 37) having encoded thereon executable instructions that, when executed by the processor, cause the processor to: 
receive, via the RF receiver and the antenna, fuel level data transmitted by the wireless tank sensor unit via the RF transmitter (e.g. see para. [0042], [0044] & [0087]-[0089]);
cause the LCD (fig. 4; para. [0089]-[0090]: display 41 may be an LCD, VFD or other type display) to display the received fuel level data as a percentage of fuel remaining (e.g. para. [0132] & [0137]-[0139]: the base unit 12 display 41 shows tank 14 level percentage);
process the received fuel level data by comparing the received fuel level data against at least one stored user-defined notification threshold and, responsive to the received fuel level data exceeding the at least one stored user-defined notification threshold (e.g. para. [0072] & [0132]), causing the LCD to display a notification indicating action to be taken corresponding to a refill event (e.g. para. [0090] & [0098]: “The base unit 12 may use display 41 to convey tank 14 level information, tank 14 activity, and other tank 14 information to the propane customer”; the tank 14 level information(e.g. critically low) provided by the base unit 12 may facilitate an action to be taken by the customer, e.g. to refill the tank; also see para. [0113]: “Pop up alert messages are generated when a specific data threshold is exceeded warning the operator of a specific event. These messages include but are not limited to Tank 14 Level Low, Tank 14 Level Critical, Tank 14 Transmitter Battery 31 Low, Tank 14 Decompression, and Tank 14 Fill”), wherein the at least one stored user-defined notification threshold comprises a configurable arbitrary threshold setting (e.g. para. [0132]: tank 14 low and critical thresholds are entered on the host 13 computer for each tank 14) that does not coincide with an actual measurement of the fuel level or the fuel tank (e.g. para. [0046], [0132] & [0186]: the tank 14 low and critical threshold levels set by the user does not coincide with an actual measurement of the fuel level or the fuel tank that is reflected on the gauge); and
determine, The displayed tank level or signal strength will be updated every 15 seconds while the transmitter 11 is in INITIALIZATION Mode”).
Ingalsbe does not explicitly disclose the wireless receiver unit determines, after each transmission of the fuel level data, a received signal strength.
However, in the same field of a wireless sensor unit system, Kates discloses: a wireless receiver unit determines, after each transmission of the data, a received signal strength (e.g. para. [0015], [0041] & [0044]: the sensor units 102-106 and/or the repeater units 110-111 report signal strength measurements to the base unit 112/computer 113. The computer 113 evaluates the signal strength measurements to ascertain the health and robustness of the sensor system and uses the signal strength information to re-route wireless communications traffic in the sensor system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Ingalsbe the known technique of determining, after each transmission of the data, a received signal strength, as taught by Kates, as this would have allowed ascertaining the health and robustness of the sensor system (Kates, para. [0044]).

Claims 13-18 and 20 recite corresponding features of system claims 2-6, 9, and 11. Therefore, claims 13-18 and 20 are rejected for the same reasons set forth in claims 2-6, 9, and 11 above for having similar limitations and being similar in scope.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingalsbe in view of Kates, and further in view of Setchell et al. (U.S Publication No. 2020/0140256; hereinafter “Setchell”).

As per claim 10, claim 1 is incorporated and Ingalsbe in view of Kates does not explicitly disclose: wherein the system is operable in an internet-connected mode or an internet disconnected mode.
However, in the same field of a fuel pump monitoring system, Setchell discloses: wherein the system is operable in an internet-connected mode or an internet disconnected mode (e.g. fig. 1; para. [0098]-[0099]: the system comprises a wireless network that may employ stand-alone ad-hoc networks (i.e. an internet disconnected mode), mesh networks, Wireless LAN (WLAN) networks, wireless wide area network (WWAN) (i.e. an internet-connected mode), wireless metropolitan area network (WMAN), cellular networks, or the like, to communicate signals between devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Ingalsbe in view of Kates the known technique of operating the system in an internet-connected mode or an internet disconnected mode, as taught by Setchell, as this would have allowed including various type of wireless communication mechanisms by which signals may be communicated between devices.
Claim 19 recites corresponding features of system claim 10. Therefore, claim 19 is rejected for the same reasons set forth in claim 10 above for having similar limitations and being similar in scope.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Ingalsbe only discloses reporting sensed actual values associated with the monitored fuel and tank, and thus does not teach a configurable arbitrary threshold setting that does not coincide with an actual measurement of the fuel level or the fuel tank (Remarks, pages 7-8). 
The Examiner respectfully disagrees. As discussed in the above rejection, Ingalsbe discloses a configurable tank 14 low and critical threshold setting (para. [0132]) that does not coincide (could be lower or higher) with an actual measurement of the fuel level, e.g. actual measured value of the fuel level reflected on the gauge (e.g. para. [0046], [0132] & [0186]). An actual measurement of the fuel level in Ingalsbe is not necessarily the received fuel level data transmitted by the wireless tank sensor, it could be the actual measured value reflected on the Rochester gauge that the user can look/note. The argument is not considered to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov